IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


DEBRA L. WOODRUFF,                            :
                                              :      C.A. No: K16A-02-003 RBY
                   Appellant,                 :      In and for Kent County
                                              :
      v.                                      :
                                              :
UNEMPLOYMENT INSURANCE                        :
APPEALS BOARD, and EDICO USA,                 :
INC.,                                         :
                                              :
                   Appellees.                 :


                                Submitted: July 1, 2016
                                Decided: July 25, 2016


                  Upon Consideration of Appellant’s Appeal from
                   the Unemployment Insurance Appeals Board
                                  AFFIRMED

                                       ORDER


Debra L. Woodruff, Pro se.

Paige J. Schmittinger, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware for Unemployment Insurance Appeals Board.

B. Brian Brittingham, Esquire, Schmittinger & Rodriguez, P.A., Dover, Delaware for
EDICO USA, Inc.




Young, J.
Woodruff v. UIAB, et al.
C.A. No.: K16A-02-003 RBY
July 25, 2016

                                      SUMMARY
       Debra L. Woodruff (“Appellant”) appeals the decision of the Unemployment
Insurance Appeal Board (“UIAB” or “the Board”) finding that she is disqualified
from receipt of unemployment benefits. The Board found that Appellant voluntarily
quit her employment without good cause, and therefore, was disqualified to receive
the disputed benefits. Because the Board’s finding is supported by substantial
evidence and free from legal error, the decision below is AFFIRMED.
                              FACTUAL BACKGROUND
       Appellant was employed by EDICO USA, Inc. (“Employer”) from 2011
until she quit in 2015. Employer provides English language lessons online to
South Korean students who are native Korean speakers. Employer maintains a
Dover office, but the President is located in company offices in South Korea.
Students’ families pay Employer for lessons. Teachers are paid in ten minute
intervals for online instruction to students.
       During the course of Appellant’s employment, Employer assigned her a
roster of students. Employer has a policy requiring that teachers in the program
report student absences daily, and indicating that teachers will not be paid past the
third day of student absence.
Pay Dispute between Appellant and Employer
       Appellant had a student on her roster (“Student”) who was chronically
absent for at least six months from December 2014 until May 29, 2015. According
to Employer, Appellant had not followed strictly Employer’s reporting policy and
procedure with regards to Student’s absences. Employer had paid Appellant for

                                                2
Woodruff v. UIAB, et al.
C.A. No.: K16A-02-003 RBY
July 25, 2016

the time it took her to make failed calls to Student during the six month period.
When Employer finally became aware of Student’s ongoing absences, managers at
the Dover office immediately communicated with Appellant about the situation.
       Employer and Appellant were unable to reach an agreement as to the
circumstances of Student’s absences and the procedural compliance of Appellant’s
absence reports. In June 2015, Employer sought to recoup overpayment of
Appellant’s wages from the time period when services were not rendered to
Student. Employer sought $519.15 in reimbursement from Appellant through a
“Penalty Package.” In response, Appellant wrote a letter to Employer’s President
in South Korea, objecting to the penalty. In late July 2015, Employer’s Dover
office received and relayed a response to Appellant, in which Employer agreed to
reduce the penalty by half to $259.57. Appellant maintained her objection to the
penalty, requesting further clarification from Employer. Then, a manager at
Employer’s Dover office indicated that the penalty was final and the case was
closed. Appellant submitted her written letter of resignation to Employer on
August 4, 2015.
Application for Benefits and Claims Deputy’s Decision
       Appellant filed an application for unemployment insurance benefits on
August 2, 2015, which Employer opposed. On September 10, 2015, the Claims
Deputy issued a decision in favor of Appellant. Employer appealed the decision.
Internal inconsistencies in the statutory citations and application of the law
prompted an Appeals Referee to remand the case back to the Claims Deputy. The
Claims Deputy then corrected the errors and again issued a decision in favor of

                                             3
Woodruff v. UIAB, et al.
C.A. No.: K16A-02-003 RBY
July 25, 2016

Appellant on October 29, 2015, finding that Appellant had voluntarily quit for
good cause, and was, therefore, qualified to receive unemployment benefits
pursuant to 19 Del. C. § 3314(1) (the “Statute”).
Appeals Referee Hearing
       On November 18, 2015, a hearing was held before the Appeals Referee for
the Board regarding Appellant’s disqualification for unemployment benefits.
There, Appellant testified that she had fulfilled her obligations as a teacher while
working for Employer. Appellant claimed that she had complied with Employer’s
reporting procedure by documenting her calls to Student during the extended
period of his absence. Appellant further stated that she and other teachers working
for Employer were paid even when students were absent. According to Appellant,
Employer’s documentation and reporting requirements were inconsistent and
changed over the relevant time period, and student contact information was poorly
maintained. In closing, Appellant acknowledged that the reason she quit was
because she disputed the penalty imposed by Employer.
       In rebuttal, J. J. Park (“Park”) testified for the Employer at the hearing. Park
stated that Student was absent for nearly five months; Appellant was paid for
instruction during that time; and Appellant failed to comply with Employer’s
reporting procedure. Park indicated that the proper procedure for reporting student
absences involved contacting Employer’s office directly after a student’s third
consecutive absence. Employer’s counsel highlighted the employment agreement
indicating that a teacher will not be paid for student lessons after the third
consecutive absence. Thus, according to Employer, Appellant was overpaid, and

                                             4
Woodruff v. UIAB, et al.
C.A. No.: K16A-02-003 RBY
July 25, 2016

Student’s family was overcharged, for services not rendered and payment not due.
       Park pointed out that, through communications with Employer’s President
at the South Korea office, the penalty was reduced by half. Park explained that
Appellant submitted her letter of resignation prior to the removal of any students
from her teaching roster with Employer.
       Another witness, Kim DiSalvo (“DiSalvo”), also testified on behalf of
Employer. DiSalvo confirmed the correct absence reporting procedure involved
directly contacting Employer’s office. DiSalvo stated that teachers’ reports come
to her email, and that she did not receive proper reports from Appellant regarding
Student’s absences. DiSalvo also testified that Appellant received payment for,
and Student’s family paid for, teaching services not performed during a nearly six
month period. DiSalvo further confirmed that, upon receiving Appellant’s letter of
resignation, Employer’s South Korea office was notified. According to DiSalvo,
this was done so that coaches, contact points between Employer and the students
on teachers’ rosters, could look for a new teacher for each student. At no time did
Employer’s Dover office notify Appellant’s students directly, nor was it
responsible for terminating each’s assignment to Appellant. Instead, DiSalvo
testified, each student made the decision to part ways with Appellant following
notification of her resignation.
       Following the hearing, the Appeals Referee issued a decision affirming the
Claims Deputy. The Referee indicated that Appellant voluntarily quit with good
cause attributable to Employer and was eligible to receive unemployment benefits.
The decision was based upon Employer’s “assessment of a financial penalty to be

                                           5
Woodruff v. UIAB, et al.
C.A. No.: K16A-02-003 RBY
July 25, 2016

deducted from [Appellant’s] pay check” which the Referee found “was related to
[Appellant’s] work and amounts to a substantial reduction in wages,” establishing
good cause pursuant to the Statute. In addition, the Referee found that Appellant’s
extended attempts to resolve the dispute with Employer satisfied the statutory
requirement to “exhaust her available administrative remedies.”
UIAB Board Hearing
      Employer timely appealed the Referee’s decision, submitting that the
Referee misapprehended the relevant facts and misapplied applicable statutory and
case law. On January 20, 2016, the Board convened a hearing on the appeal.
There, Employer reasserted the argument that Appellant failed to comply with
proper reporting procedure under the terms of her employment agreement. Thus,
according to Employer, the penalty assessed against Appellant was appropriate,
and Appellant’s voluntary resignation was without good cause. Appellant argued
once more than she complied with reporting procedure, was properly paid for
student absences, and that the penalty assessed was unfair, prompting her to quit
with good cause attributable to Employer.
      The Board found that Appellant violated Employer’s reporting procedure,
and was paid for services not rendered. As a result, Employer sought to recoup the
overpayment directly from Appellant, which the Board did not deem a substantial
reduction in wages within the meaning of the Statute. The Board concluded that
Appellant’s reasons for quitting were personal and not based on good cause.
Therefore, the Board reversed the Referee’s decision, holding that Appellant
voluntarily quit without good cause, and was disqualified from receiving

                                            6
Woodruff v. UIAB, et al.
C.A. No.: K16A-02-003 RBY
July 25, 2016

unemployment benefits.
Appeal from UIAB Decision
      Appellant appealed the Board’s decision to this Court on February 26, 2016.
Appellant listed her grounds for appeal as follows: 1) “Board’s decision was not
supported by the substantial evidence admitted in to the record;” and 2) “Claimant
suffered a substantial reduction of wages which constitutes good cause for a
voluntary quit or in the alternative a constructive discharge.”
      Appellant’s opening and reply briefs restated her grounds for appeal and
contended that she properly followed Employer’s reporting procedure for student
absences. Appellant argued that no record evidence was offered by Employer to
justify the disputed penalty assessed against her for claimed overpayments.
Appellant maintains the position that the penalty amounted to a substantial
reduction in wages. Therefore, Appellant asserts that the Board’s determination
that she lacked good cause to quit voluntarily is not supported by substantial
record evidence. Not only does Appellant claim that the Board’s determination is
legally inadequate, but also that the Board committed an abuse of discretion.
      Employer’s answering brief restates its position that Appellant failed to
follow proper reporting procedure, and that her resignation was not for good
cause. Instead, Employer maintains that Appellant chose to quit voluntarily rather
than pay the disputed penalty. Employer describes Appellant’s claimed grounds
for appeal as completely without merit, given ample record evidence of her failure
to report Student’s absences according to procedure, which justifies Employer’s
penalty against Appellant.

                                            7
Woodruff v. UIAB, et al.
C.A. No.: K16A-02-003 RBY
July 25, 2016

       The Board declined to file an answering brief.
                                  STANDARD OF REVIEW
       For administrative board appeals, this Court is limited to reviewing whether
the Board’s decision is supported by substantial evidence and free from legal
error.1 Substantial evidence is that which “a reasonable mind might accept as
adequate to support a conclusion.”2 It is “more than a scintilla, but less than
preponderance of the evidence.”3 An abuse of discretion will be found if the board
“acts arbitrarily or capriciously...exceeds the bounds of reason in view of the
circumstances and has ignored recognized rules of law or practice so as to produce
injustice.”4 Where an agency has interpreted and applied a statute, the court’s
review is de novo.5 In the absence of an error of law, lack of substantial evidence
or abuse of discretion, the Court will not disturb the decision of the board.6
                                         DISCUSSION
       Appellant asks this Court to reverse the holding of the Board, which denied
her claim for unemployment insurance. In contemplating Appellant’s request, this
Court is limited in its review of the decision below to ensuring that the Board

       1
           29 Del. C. §10142(d); Avon Prods. v. Lamparski, 203 A.2d 559, 560 (Del. 1972).
       2
           Olney v. Cooch, 425 A.2d 610, 614 (Del. Super. Ct. 1981).
       3
           Id.
       4
         Delaware Transit Corp. v. Roane, 2011 WL 3793450, at *5 (Del. Super. Ct. Aug. 24,
2011) (citation omitted).
       5
           Lehman Brothers Bank v. State Bank Commissioner, 937 A.2d 95, 102 (Del. 2007).
       6
           Anchor Motor Freight v. Ciabattoni, 716 A.2d 154, 156 (Del. 1998).

                                                 8
Woodruff v. UIAB, et al.
C.A. No.: K16A-02-003 RBY
July 25, 2016

based its findings on substantial evidence, and that no legal error was committed.
The Court is to avoid acting as a “trier of fact with authority to weigh the
evidence, determine questions of credibility, and make its own factual findings
and conclusions.”7
      The controlling statute in this appeal is 19 Del. C. § 3314(1), providing that
an employee who voluntarily quits her job without good cause shall be
disqualified from receiving unemployment benefits. Good cause is understood to
mean “such cause as would justify one in voluntarily leaving the ranks of the
employed and joining the ranks of the unemployed.”8 This cause must further be
“for reasons connected with employment.”9
      Here, the Board made the factual determination that Appellant’s voluntary
withdrawal from employment was without good cause. The Board engaged in a
weighing of credibility between Appellant’s and Employer’s interpretations of the
situation. The Board concluded that Employer’s penalty did not constitute a
substantial reduction in Appellant’s wages for purposes of the Statute. Therefore,
the Board found that Appellant voluntarily quit working for Employer for personal
reasons, in order to avoid paying the penalty.
      To the extent that the Board’s decision was based on “substantial evidence,”




      7
          Johnson v. Chrysler Corp., 213 A.3d 64, 66 (Del. 1965).
      8
          Sandefur, 1993 WL 389217 at *4.
      9
          White v. Security Link, 658 A.2d. 619, 622 (Del. Super. Ct. 1994).

                                                 9
Woodruff v. UIAB, et al.
C.A. No.: K16A-02-003 RBY
July 25, 2016

this Court is to take this conclusion at face value.10 The Board centered its finding
upon the extensive record and testimony below establishing that Appellant
violated Employer’s reporting requirements and was penalized accordingly. A
reasonable trier of fact could reach the same conclusions as the Board did based
upon the circumstances presented. As such, this Court finds that the Board’s
decision was firmly rooted in substantial evidence. Moreover, the ultimate
decision to disqualify Appellant from receiving unemployment benefits was based
upon the controlling statute, and, hence, free from legal error. Therefore, the
Board did not abuse its discretion.
         To the extent that Appellant raises constructive discharge as an alternative
ground for appeal, the Court does not reach that argument. Superior Court Civil
Rule 72(a) provides that appeals to the Superior Court shall be “heard on the
record made below.” Here, constructive discharge issue was neither raised nor
addressed in the prior proceedings.
                                        CONCLUSION
         For the foregoing reasons, the decision of the Board is AFFIRMED.




         10
              Behr v. Unemployment Ins. Appeal Bd., 1995 WL 109026 at *2 (Del. Super. Ct. Feb. 7,
1995).

                                                  10
Woodruff v. UIAB, et al.
C.A. No.: K16A-02-003 RBY
July 25, 2016

      IT IS SO ORDERED.
                                           /s/ Robert B. Young
                                                      J.

RBY/lmc
Via File & ServeXpress
oc: Prothonotary
cc: Counsel
      Debra L. Woodruff (via U.S. Mail)
      Opinion Distribution




                                          11